DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-032807.
	In regards to claim 1, in Figures 1-12 and paragraphs detailing said figures, JP 2013-032807 discloses a pipe connector, comprising: a connector body (1) into which a pipe (P) having a larger-diameter bulge portion at an end portion thereof can be inserted; a gate member (3) incorporated in the connector body and having a spring portion that is configured to abut against the pipe when the pipe is inserted to the connector body and configured to be elastically displaced in a direction of retracting outward while maintaining an abutment state to allow that the pipe to be inserted up to a regular depth; and a retainer that is assembled to the connector body such that push-in operation of the retainer (4) with respect to the connector body can be performed in a state where the pipe is inserted to the connector body up to the regular depth, the retainer having an lock portion (9) that is configured to be locked to the bulge portion and hold the pipe in a retained state when the push- in operation is performed to the connector body up to a proper locking position, wherein when the retainer is pushed in up to the proper locking position, the lock portion enters between the pipe and the spring portion and elastically displaces the spring portion in a direction away from the pipe (see Figure 9).
	In regards to claim 2, in Figures 1-12 and paragraphs detailing said figures, JP 2013-032807 discloses the spring portion includes a projecting portion that is protrudingly formed on an opposite surface of the spring portion to the lock portion, the projecting portion being configured to abut against the lock portion when the retainer is pushed in.
In regards to claim 7, in Figures 1-12 and paragraphs detailing said figures, JP 2013-032807 discloses at least a portion of the lock portion that comes into contact with the pipe and the spring portion is formed of resin.
	In regards to claim 8, in Figures 1-12 and paragraphs detailing said figures, JP 2013-032807 discloses the retainer has a reinforcement structure that reinforces the lock portion.
Allowable Subject Matter
Claims 3-6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679